THE ATTORNEY GENERAL HAS RECEIVED YOUR LETTER ASKING, IN EFFECT, THE FOLLOWING QUESTION:
IS A FIRM WHICH DOES NOT ENGAGE IN THE PRACTICE OF LAND SURVEYING AS DEFINED IN 59 O.S. 475.21 (1992) AND WHICH DOES NOT HAVE A CERTIFICATE OF AUTHORIZATION TO PRACTICE LAND SURVEYING AS A CORPORATION PERMITTED TO HIRE A REGISTERED LAND SURVEYOR ON A CONTRACT BASIS TO PERFORM LAND SURVEYING AS NEEDED WITHOUT VIOLATING 59 O.S. 475.21 OR OTHER PROVISIONS OF THE OKLAHOMA ENGINEERING AND LAND SURVEYING ACT, 59 O.S. 475.1, ET SEQ.?
AS A PART OF YOUR OPINION REQUEST, YOU HAVE ALSO SUBMITTED A HYPOTHETICAL IN WHICH YOU DESCRIBE A FIRM THAT DOES NOT HOLD A CERTIFICATE OF AUTHORIZATION TO PRACTICE LAND SURVEYING AS A CORPORATION AND THAT HIRES A LAND SURVEYOR ON A CONTRACT BASIS TO COMPLETE A LAND SURVEY. YOU ASK WHETHER IT IS PROPER FOR THE FINAL LAND SURVEY COMPLETED BY THE ON-CONTRACT LAND SURVEYOR TO BEAR BOTH THE SEAL AND SIGNATURE OF THE INDIVIDUAL LAND SURVEYOR AND THE NAME AND ADDRESS OF THE FIRM THAT HIRED THE LAND SURVEYOR ON CONTRACT.
BECAUSE YOUR QUESTIONS MAY BE ANSWERED BY REFERENCE TO CLEARLY ESTABLISHED STATUTORY PROVISIONS, THIS OFFICE HAS DETERMINED THAT YOUR REQUEST SHOULD BE ANSWERED THROUGH THIS INFORMAL LETTER. ACCORDINGLY, THE DISCUSSION THAT FOLLOWS IS NOT AN OFFICIAL OPINION OF THE ATTORNEY GENERAL. RATHER, THE FOLLOWING ANALYSIS AND CONCLUSIONS, WHILE SOLELY MY OWN, HAVE BEEN REACHED AFTER CAREFUL RESEARCH OF THE QUESTIONS YOU HAVE RAISED.
AS YOU HAVE INDICATED, CONSIDERATION OF YOUR QUESTIONS REQUIRES AN ANALYSIS OF THE OKLAHOMA ENGINEERING AND LAND SURVEYING ACT, 59 O.S. 475.1, ET SEQ. (HEREINAFTER REFERRED TO AS THE "ACT"). THE ACT PROVIDES THAT IT SHALL BE UNLAWFUL FOR PERSONS TO PRACTICE OR OFFER TO PRACTICE ENGINEERING OR LAND SURVEYING UNLESS THEY ARE REGISTERED TO DO SO BY THE OKLAHOMA STATE BOARD OF REGISTRATION OF PROFESSIONAL ENGINEERS AND LAND SURVEYORS. THE ACT PROCEEDS TO DEFINE THE PRACTICE OF ENGINEERING AND LAND SURVEYING AND TO SPECIFY THE QUALIFICATIONS FOR OBTAINING REGISTRATION IN THESE FIELDS. SEE 59 O.S. 475.2/59 O.S. 475.12
AS YOU HAVE ALSO INDICATED, THE ACT PROVIDES FOR THE CORPORATE PRACTICE OF ENGINEERING AND LAND SURVEYING. SECTION 475.21 OF THE ACT STATES, IN PART:
  "THE PRACTICE OF OR OFFER TO PRACTICE ENGINEERING OR LAND SURVEYING BY FIRMS REGISTERED UNDER 475.1, ET Q. OF THIS TITLE, OR BY MORE THAN ONE PERSON ACTING INDIVIDUALLY THROUGH A FIRM IS PERMITTED, PROVIDED:
    1. THE PERSON IN DIRECT CONTROL OR HAVING PERSONAL SUPERVISION OF SUCH PRACTICE AND ALL PERSONNEL WHO ACT ON BEHALF OF SAID FIRM IN PROFESSIONAL MATTERS ARE REGISTERED UNDER SECTIONS 475.1, ET. OF THIS TITLE; AND
    2. SAID FIRM HAS BEEN ISSUED A CERTIFICATE OF AUTHORIZATION BY THE BOARD."  59 O.S. 475.21 PROCEEDS TO SET FORTH THE QUALIFICATIONS AND PROCEDURES FOR OBTAINING A CERTIFICATE OF AUTHORIZATION TO PRACTICE LAND SURVEYING OR ENGINEERING AS A CORPORATION. SEE 59 O.S. 475.21(B)/59 O.S. 475.21(F)
AS TO YOUR FIRST QUESTION, I CAN FIND NO LANGUAGE IN 475.21 OR IN ANY OTHER SECTIONS OF THE ACT THAT PROHIBITS A CORPORATION FROM HIRING A LICENSED LAND SURVEYOR TO PERFORM LAND SURVEYING DUTIES ON A CONTRACT BASIS — EVEN IF THAT CORPORATION DOES NOT ITSELF HOLD A CERTIFICATE OF AUTHORIZATION TO PRACTICE LAND SURVEYING AS A CORPORATION. HOWEVER, IT SHOULD BE NOTED THAT THE ACT DOES EXPRESSLY PROHIBIT NOT ONLY THE PRACTICE OF ENGINEERING AND LAND SURVEYING WITHOUT REGISTRATION FROM THE BOARD, BUT ALSO THE "OFFER TO PRACTICE" ENGINEERING OR LAND SURVEYING WITHOUT APPROPRIATE REGISTRATION FROM THE BOARD. OFFERING TO PRACTICE ENGINEERING OR LAND SURVEYING IS DEFINED BROADLY BY THE ACT. 59 O.S. 475.2(8) PROVIDES, IN PART:
(TEXT OF STATUTE)
SECTION 475.21 EXPRESSLY PROVIDES THAT THE PRACTICE OR OFFER TO PRACTICE ENGINEERING OR LAND SURVEYING BY A CORPORATION IS AUTHORIZED ONLY IF THAT CORPORATION HAS BEEN ISSUED A CERTIFICATE OF AUTHORITY BY THE OKLAHOMA STATE BOARD OF REGISTRATION OF PROFESSIONAL ENGINEERS AND LAND SURVEYORS. ACCORDINGLY, A CORPORATION THAT DOES NOT HOLD SUCH A CERTIFICATE OF AUTHORIZATION MAY NOT HOLD ITSELF OUT AS PRACTICING OR OFFERING TO PRACTICE LAND SURVEYING. IN LIGHT OF THE BROAD DEFINITION OF "OFFERING TO PRACTICE LAND SURVEYING" SET FORTH IN 59 O.S. 475.2(8), THIS PROHIBITION INCLUDES ANY STATEMENT INVOLVING THE USE OF THE TERM "LAND SURVEYING".
AS A RESULT, I CONCLUDE THAT IF A CORPORATION NOT HOLDING A CERTIFICATE OF AUTHORIZATION TO PRACTICE LAND SURVEYING ENTERS INTO A CONTRACT WITH AN INDIVIDUAL REGISTERED LAND SURVEYOR FOR LAND SURVEYING SERVICES, THAT CORPORATION SHOULD NOT USE ITS NAME ON ANY FINAL LAND SURVEYS OR ANY OTHER DOCUMENTS PRODUCED BY THE INDIVIDUAL REGISTERED LAND SURVEYOR. IN MY OPINION, THE USE OF THE CORPORATION'S NAME IN THIS CONTEXT WOULD CONSTITUTE AN OFFER TO PRACTICE LAND SURVEYING BY THE CORPORATION.
THEREFORE, IT IS MY OPINION THAT A FIRM THAT DOES NOT HAVE A CERTIFICATE OF AUTHORIZATION TO PRACTICE LAND SURVEYING AS A CORPORATION MAY HIRE AN INDIVIDUAL REGISTERED LAND SURVEYOR ON A CONTRACT BASIS TO PERFORM LAND SURVEYING AS NEEDED WITHOUT VIOLATING THE PROVISIONS OF THE OKLAHOMA ENGINEERING AND LAND SURVEYING ACT, 59 O.S. 475.1, ET SEQ. HOWEVER, THE SUBJECT FIRM SHOULD NOT SET FORTH ITS NAME ON ANY FINAL LAND SURVEYS OR OTHER DOCUMENTS PRODUCED BY THE INDIVIDUAL REGISTERED LAND SURVEYOR UNDER CONTRACT.
(RABINDRANATH RAMANA)